UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERI CA CRIMINAL ACTION
VERSUS
MARK D. ANTHONY NO.: 18-00069-BAJ-E“m

RULING AND ORDER

Before the Court is the Motion to Suppress Evidence and)'or Motion in
Lirnjne (Doc. 22) filed by Defendant Mark Anthony, opposing the introduction of
evidence seized on March 4, 2018 at the trial in this matter. (Doc. 22 at p. `_|) The
Government filed a Response. (Doc. 24) The Court held an evidentiary hearing on
December 20, 2018. For the reasons stated herein, the Motion to Suppress and/or
Motion in Limine (Doc. 22) is DENIED.

I. BACKGROUND

On March 4, 2018, a Baton Rouge Police Department (“BRPD”) officer
responded to a “ShotSpotter” alert which detected a shot fired in Baton Rouge, LA.
(Doc. 24 at p. 1) The officer discovered Defendant at the scene. (Id.) Body camera
footage depicted the officer issuing a verbal warning to Defendant after the officer
allegedly witnessed him holding a gun. (Id.) After detaining Defendant, the officer
walked to the area where Defendant had been standing and discovered a handgun.
(Id.) The officer determined that the handgun was stolen, and that Defendant had
been convicted of at least one felony offense. (Id.) Defendant claimed that the

handgun belonged to his sister. (Id.) DNA swabs were taken from the handgun, the

magazine, and the ammunition (Id. at p. 2) DNA swabs were also taken from
Defendant pursuant to a state court search warrant. (Id.)

Following Defendant’s indictment and during the discovery phase of these
proceedings, the Government represented to Defendant that neither DNA nor an
accompanying expert would be produced at trial. (Id.) Despite this, on September 5,
2018, the Government produced a laboratory report from the Louisiana State Police
Crirne Laboratory, confirming the presence of Defendant’s DNA on the items tested.
(Doc. 22 at p. 2) The Government then reversed course and notified Defendant of its
intention to introduce the finding at trial. Defendant now moves to exclude the report
as well as any accompanying supporting expert witnesses at trial.

II. DISCUSSION

A. Federal Rule of Evidence 403

Defendant argues that the laboratory report is inadmissible under Rule 403,
which provides that “the court may exclude relevant evidence if its probative value
is substantially outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
needlessly presenting cumulative evidence.”

While the laboratory report is prejudicial to Defendant’s case, the
Government’s delay in providing it does not render its use unfair. The Government
received the laboratory report on September 5, 2018 and forwarded it to Defendant
on the same day. (Doc. 24 at p. 3) This occurred twenty days after the close of
discovery, but still five months before the trial date. As such1 the Court does not

find the requisite level of unfairness to justify the exclusion of the report. ln fact,

2

Defendant has failed to point to any evidence to show that he would be unfairly
prejudiced by the admission of the report and testimony. Un£ted Sta.t.es u. Co;£dwe£l,
20 F.2d 1395, 1404 (5'$h Cir. 1987) (finding that Rule 403 is an “extraordinary”
measure). Moreover, the Court does not find that the laboratory report would
confuse or mislead the jury, or that it is cumulative evidence. Accordingly,
Defendant is not entitled to the exclusion of the report under Federal Rule of
Evidence 403.

B. Federal Rule of Crirninal Procedure 16

Defendant argues that the Government has violated its Rule 16(a)(1) discovery
obligations by failing to timely disclose the laboratory report and the expert witnesses
who will be testifying to the report’s contents. FRCP 16(a)(1) provides that upon a
defendant’s request1 the Government must disclose any reports of examinations or
tests and a summary of any testimony to be provided by expert witnesses. Defendant
seeks, as an appropriate sanction, the exclusion of the laboratory report and
accompanying expert witnesses and asserts that a district court is within its
authority to manage its docket by enforcing a pretrial discovery order and excluding
expert testimony (Doc. 22-1 at p. 5) (citing U.S. o. W.R. Grace, 526 F.3d 499, 506 (9th
Cir.2008)).

The United States Court of Appeals for the Fifth Circuit has held that when
considering the imposition of sanctions for discovery violations, a Court should
consider the following factors: (1) the reasons why disclosure was not made; (2) the
amount of prejudice to the opposing party; (3) the feasibility of curing such prejudice

with a continuance of the trial; and (4) any other relevant circumstances United

3

States v. Garrett, 238 F.3d 293, 298 (5th Cir. 2000). Moreover, the Fifth Circuit has
repeatedly emphasized that in fashioning a sanction for a discovery violation, the
district court “should impose only that sanction which is the least severe way to effect
compliance with the court’s discovery orders.” United States v. Garrett, 238 F.3d 293,
298 (t'>th Cir. 2000).

As stated previously, the Government did not timely disclose the laboratory
report because it did not receive the report until September 5, 2018, twenty days after
the close of discovery. On that same day, however, the Government forwarded the
report to Defendant. (Doc. 24-11 at p. 11) While the late disclosure of the report
constitutes a technical violation of the discovery order, nothing offered by Defendant
suggests that it was due to bad faith on the part of the Government. Moreover, any
potential prejudice to Defendant is cured by the fact that Defendant received it five
months prior to the start of trial. Defendant has been provided with ample time to
consider the results of the testimony and to attempt to amass evidence to rebut it.
Accordingly, Defendant is not entitled to the exclusion of the laboratory report or
accompanying expert witnesses

C. Constitutional Violations

Defendant appears to argue that the use of the laboratory report at trial would
violate his constitutional rights. However, the DNA samples used in the laboratory
test were taken from Defendant pursuant to a valid state court warrant. The Court
finds no other indication that such evidence was taken in violation of Defendant’s

constitutional rights nor has Defendant pointed to any such violations with

specificity As such, Defendant is not entitled to suppression of the report on

constitutional grounds.

III. CONCLUSION

Accordingly,
IT IS ORDERED that the Motion to Suppress and/or Motion in Limine

(Doc. 22) is DENIED.

jt
Baton Rouge, Louisiana, this 2§_" day of January, 2019.

rush

JUDGE BRMACKSON
UNITED sTATEs DISTRICT CoUR'r
MIDDLE DIsTRICT 0F LoulsIANA

